Citation Nr: 0732531	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of May 2006.  This matter 
was originally on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's left knee disability is characterized by flexion 
limited to less than 120 degrees, or extension limited to 
less than 10 degrees.  There is no evidence of subluxation or 
lateral instability. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the left knee, currently evaluated as 10 percent disabling 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5010-5257 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	in May 2006, the AOJ 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected left knee disability.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AOJ 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  

In that correspondence the AOJ also informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The AOJ explained 
how the disability rating and effective date are determined.  
The Board finds that the AOJ has satisfied Dingess/Hartman 
and the portion of the Board's May 2006 remand pertaining to 
VA's duty to notify.

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  The veteran has been provided with two VA 
knee examinations during the course of this appeal.  The 
second of these examinations was conducted in January 2007 in 
response to the Board's previous remand.  The record does not 
show that the veteran has requested that VA obtain any 
private medical records on his behalf.  To the contrary, the 
veteran responded to the May 2006 letter that he had no 
further evidence to submit.  The veteran has not made the AOJ 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

Dr. M.G. recorded the following subjective complaints in a VA 
examination report dated in May 2002.  The veteran 
experienced trouble climbing steps and experienced leg 
fatigue upon ambulating.  The veteran experienced pain at 
night that woke him up.  The veteran took Motrin for the left 
knee.  For assistance, the veteran used a cane and sometimes 
a knee brace for support.  

On examination Dr. M.G. noted no locking, buckling, giving 
away, crepitus, edema, laxity, or instability.  The veteran 
had pain on palpation in the pretibial area of the left knee, 
but was without palpable deformities.  Muscle strength was 
good in the lower extremities.  Dr. M.G.'s impression was 
history of degenerative joint disease, left knee, x-rays 
normal.  Dr. M.G. stated that there was insufficient clinical 
evidence at the present to warrant a diagnosis of any acute 
or chronic disorder or residuals thereof.  Dr. M.G. also 
reported residual pain from previous ligament strain of the 
left knee.  

In an addendum to the VA examination report, Dr. M.G. stated 
that the veteran reported an inability to work in his 
previous job because of his back and both of his knees.

Dr. S.S. reported examination findings in a report dated in 
January 2007.  According to the report, Dr. S.S. had reviewed 
the veteran's claims folder and medical records.  The veteran 
used a cane intermittently for assistance walking.  The 
veteran was able to stand for up to 1 hour and walk 1-3 
miles.  In the left knee the veteran reported giving away, 
instability, pain, stiffness, and weakness.  The veteran did 
not experience episodes of dislocation or subluxation.  The 
veteran had effusion in the left.  The veteran experienced 
flare ups weekly, which were reported to be severe.  The 
veteran reported that he was unable to do normal daily 
activities or work and that these flare ups lasted 1 to 2 
days.  

On examination Dr. S.S. observed an antalgic gate, but noted 
that there was no evidence of abnormal weight bearing.  
Active extension of the left knee was from 90 to 10 degrees, 
with pain beginning at 30 degrees.  Passive range of motion 
was from 90 to 5 degrees with pain beginning at 30 degrees.  
There was no additional limitation of motion on repetitive 
use.  On flexion of the left knee, active range of motion was 
from 90 to 120 degrees with pain at 115 degrees.  Passive 
range of motion was from 90 to 124 degrees with pain 
beginning at 115 degrees.  Repeated flexion of the left knee 
resulted in limitation to 122 degrees.  Pain was still 
present but had not worsened.  There was weakness, but this 
was not a limiting factor in range of motion testing; there 
was no fatigue, lack of endurance, or incoordination.

The examination was negative for loss of bone or part of a 
bone, inflammatory arthritis, or ankylosis.  An x-ray of the 
left knee, taken in January 2007, revealed no evidence of 
fracture.  There was relative lateral and medial compartment 
narrowing without significant degenerative spurring at the 
medial or lateral compartment.  On the lateral, there was 
patellofemoral compartment narrowing and marked deformity of 
the patella.  There was no fracture and a fabella was noted.  
The assessment was degenerative disease, no evidence of 
fracture.  

Regarding effects on daily activities, Dr. S.S. estimated 
there would be no effect on feeding, a mild effect on 
shopping, dressing, and toileting; a moderate effect on 
chores, traveling, and bathing; and a severe effect on 
exercise and recreation.  Dr. S.S. also noted that when 
shopping, the effect began as mild and progressed to 
moderate.  Dr. S.S. also stated that the veteran was no 
longer able to be a truck driver because his knee disability 
prevented him from pushing a clutch.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

The veteran's service-connected degenerative joint disease, 
residuals of left knee injury is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5010-5257.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2007).  
Hyphenated diagnostic codes are used when a rating pursuant 
to one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2007).  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.    

Diagnostic Code 5010 provides the ratings criteria for 
degenerative or traumatic arthritis.  Under that code, 
degenerative or traumatic arthritis (established by x-ray 
findings) is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003, 5010 (2007).  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007).  Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Diagnostic Code 5257 provides ratings criteria for recurrent 
subluxation or lateral instability of the knee.  Under that 
code, a 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability, a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability, a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).  

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, a 20 percent evaluation is provided.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2007).  

Analysis

The Board has considered the medical evidence of record and 
finds that the criteria for a 20 percent rating have not been 
established for the veteran's left knee disability.    

Regarding the range of motion findings, the Board observes 
that the reported range of 120 degrees of flexion, 115 
degrees with pain, is not severe enough to warrant a 20 
percent rating.  A higher rating is also not warranted for 
limitation of extension based on the reported range of 10 
degrees.  The Board has considered the DeLuca criteria, 
including the VA examiner's observation that pain began at 30 
degrees of extension.  Despite this reported value, the Board 
does not find that the criteria for a higher rating based on 
limitation of extension have been met.  In making this 
finding the Board has also considered the examiner's 
observations that there was no fatigue, lack of endurance, or 
incoordination, and that weakness was not a limiting factor 
in range of motion testing.  In summary, it does not appear 
that the veteran's left knee disability satisfies the 
criteria for a 20 percent rating based on limited range of 
motion.

The Board has also considered a higher rating pursuant to 
Diagnostic Codes 5256, 5257, 5258, and 5262, but does not 
find that the objective signs reported on examination 
demonstrate that the veteran's disability meets the criteria 
for a higher rating under any of those criteria.  
Specifically, the medical evidence is negative for ankylosis; 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion; 
subluxation or lateral instability of the knee; or impairment 
of the tibia and fibula.  As none of these signs are shown, a 
disability rating in excess of 10 percent is not available 
under any of those Diagnostic Codes.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256, 5257, 5258, and 5262 (2007).


ORDER

An increased rating for service-connected degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


